Entered: April 8th, 2020
                              Case 19-25274     Doc 32   Filed 04/08/20    Page 1 of 4
Signed: April 7th, 2020

SO ORDERED




                                        UNITED STATES BANKRUPTCY COURT
                                         FOR THE DISTRICT OF MARYLAND
                                                 AT BALTIMORE

         In Re:       Felisa Hiteshew                         Case No. 19-25274-RAG
                                                              Chapter 13

         **********************************
         US BANK TRUST NATIONAL
         ASSOCIATION AS TRUSTEE OF
         CABANA SERIES III TRUST, Movant
         (BSI Financial Services, INC.), Servicer

         vs.

         Felisa Hiteshew
         aka Felisa C Hiteshew, Debtor
         Richard Hiteshew , Non-Filing Co-Debtor
                              Respondent(s)


                    AGREED ORDER AND STIPULATION MODIFYING AUTOMATIC STAY

                The Movant, US BANK TRUST NATIONAL ASSOCIATION AS TRUSTEE OF
         CABANA SERIES III TRUST, Movant (BSI Financial Services, INC.), Servicer by its attorney,
         Kevin Feig, Esq., and the Debtors, Felisa Hiteshew by their attorney, Robert Grossbart, Esq., do
         hereby consent to the following:

                 1.    The Automatic Stay of 11 U.S.C. §362 and 11 U.S.C. §1301 (if applicable) are
         hereby terminated. Movant agrees to forbear provided Debtor(s) comply(ies) with the terms of
         this Order.


                2.     The Debtor shall cure the post-petition arrears due of approximately $8,449.04,
         which include: payments in the amount of $2,304.51 for the months of December 2018 through



         19-602279
                 Case 19-25274        Doc 32    Filed 04/08/20     Page 2 of 4



March 2020, a suspense balance in the amount of $2,000.00 and bankruptcy fees and costs in the
amount of $1,231.00. The Debtor will make "additional" monthly payments of $1,408.17
commencing in April 2020 and continuing each month thereafter for a total of five (5) months
and one final payment of $1,408.19 for the month of September 2020 until the arrears are paid
in full. The "additional" payments must be received by the 15th day of the month. Note:
Should the Debtors provide sufficient proof of payments made but not yet credited by Movant,
the above arrears will be adjusted accordingly.

        3.      Commencing, in April 2020 the Debtor shall resume making the regular monthly
payments of $2,304.51, or as adjusted for interest rate or escrow changes and shall continue to be
bound by all other provisions in the Note and Deed of Trust. The regular payments are due on
the 1st day of the month with a late charge assessed after the 15th.

     4.    All payments tendered in accordance with this Order should be sent directly to US
BANK TRUST NATIONAL ASSOCIATION AS TRUSTEE OF CABANA SERIES III
TRUST, Movant at 314 S Franklin St. P.O. Box 517, Titusville, Pennsylvania, 16354.

        5.      Should the Debtor(s) default under Paragraph 2 or 3 herein, or should any
payment be returned for insufficient funds, the Movant may file with the court and mail to the
Debtor(s) and Debtor(s) attorney a Notice of Default and Notice of Termination of Automatic
Stay. Should the Debtor(s) then fail to cure the default including any amounts which have
become due between the execution of the Notice and the expiration of the cure period, within ten
(10) days from the date of the filing of the Notice, and/or should the Debtor(s) fail to file an
opposition to the Default Notice pursuant to Bankruptcy Rule 4001(a)(3), the forbearance shall
terminate without further court action and without further court order. Should the Debtor(s) file
an Objection, Response or Motion to Strike the Notice of Default, the Debtor(s) shall bear the
burden of proof as to the inaccuracy of the Notice. Any payment(s) tendered to cure a default
arising under the provisions of this consent agreement must be in the form of certified or
cashier’s check or money orders. Acceptance of a partial payment shall not be deemed to be a
waiver of the termination of the forbearance as provided herein. If the Debtor(s) fail to cure the
default noted, the Noteholder may proceed to enforce its rights, including but not limited to
foreclosure, under the provisions of the Deed of Trust recorded among the land records of
Howard County, Maryland, at Liber 10486 and folio 511 and which is secured by the property of
the Debtor(s) located at 5054 Summer Day Lane, Columbia, Maryland 21044. The additional
stay provided by Bankruptcy Rule 4001(a)(3) is hereby waived.

        6.     Should there be more than two (2) defaults in payment as provided in this
agreement, there shall be no ten day "cure period"; the Movant shall file the Notice of Default
with the court and mail copies to the Debtor(s) and Debtor(s’) attorney and the forbearance shall
be terminated at the filing thereof without any further Court Order. Movant may proceed with
collection and/or foreclosure actions immediately.

        7.    This agreement shall be and become null and void on the termination of this
bankruptcy proceeding. Should the Debtor(s) convert to a Chapter 7 proceeding, the forbearance
shall be immediately terminated and the repayment provisions herein shall be and become null
and void. This agreement shall apply to proceedings for possession of the real property after the



19-602279
                 Case 19-25274         Doc 32   Filed 04/08/20      Page 3 of 4



foreclosure sale and shall apply to successors and/or assigns of Movant.

       8.       The Movant and/or its successors and assigns may, at its option, offer, provide
and enter into a potential forbearance agreement and/or loan modification or other loan
workout/loss mitigation agreement which does not otherwise require court approval. The Movant
may contact the Debtor via telephone or written correspondence to offer such an agreement.


SEEN AND APPROVED:


/s/ Kevin Feig, Esq. (kf)
Kevin Feig, Esq.
Attorney for Movant
Bar No. 15202
McCabe, Weisberg & Conway, LLC
312 Marshall Avenue, Suite 800
Laurel, MD 20707
301-490-1196
bankruptcymd@mwc-law.com

/s/ Robert Grossbart, Esq.
Grossbart, Portney & Rosenberg
One Charles Center
100 North Charles Street, 20th floor
Baltimore, MD 21201
(410)837-0590
robert@grossbartlaw.com


I HEREBY CERTIFY that the terms of the copy of the consent order submitted to the court are
identical to those set forth in the original consent order; and the signatures represented by the
/s/___________ on the copy of the consent order submitted to the Court reference the signatures
of consenting parties obtained on the original consent order.


                                             /s/ Kevin Feig, Esq.
                                             Kevin Feig, Esq.


Copies to:

Felisa Hiteshew
5054 Summer Day Lane
Columbia, Maryland 21044




19-602279
                 Case 19-25274      Doc 32     Filed 04/08/20    Page 4 of 4



Richard Hiteshew
5054 Summer Day Lane
Columbia, Maryland 21044


Copies were sent electronically thru the CM/ECF system to Robert Grossbart, Esq., Attorney for
Debtor and Rebecca A. Herr, Chapter 13 Trustee.


                                        End of Order




19-602279
